 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBeatriceGroceryProducts,Inc.andAluminum,Brick and GlassWorkersInternationalUnion,AFL-CIO, CLC, Petitioner. Case 26-RC-664716 December 1987SUPPLEMENTAL DECISION ANDCERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON ANDMEMBERSBABSON, STEPHENS, AND CRACRAFTThe National Labor Relations Board has consid-ered objections to an election held 8 March 1984and the hearing officer's report recommending dis-position of them. The election was conducted pur-suant to a Stipulated Election Agreement. Thetally of ballots shows 34 for and 31 against the Pe-titioner.The Board has reviewed the record in light ofthe exceptions and briefs and adopts the hearing of-_ficer'sfindings and recommendations, and findsthata certification of representative should beissued.We adopt the hearing officer's recommendationthat the Employer's Objection 2 be overruled. (Seethepertinentportionsof the hearing officer'sreport attached as an appendix.) Thus, we find thatUnion Representative Black's singlestatement in-volving an alleged racial appeal, made in the firstof seven union meetings and more than 1 monthbefore the election, does not warrant setting theelection aside.InSewellMfg.Co., 138 NLRB 66 (1962), theBoard held that it would set aside elections when aparty embarks on a campaign which seeks to over-stressand exacerbate racial feelings by irrelevant,inflammatory appeals. 138 NLRB at72.Sewellitself involved a party's sustained course of con-duct,deliberateand calculated in intensity, toappeal to racial prejudice. The Board inSewelldis-tinguished such conduct from isolated, casual, prej-udicial remarks. The Board has adhered to this dis-tinction.CompareCoca-Cola Bottling Co. Consoli-dated,232 NLRB 717 (1977), in which the Boardoverruled an objection involving a supervisor'sstatements to a number of employees that a poten-tial union steward did not like blacks, finding thatsuch conduct did not rise to the level of a sustainedappeal to racial prejudice of the type condemned inSewell,withYKK (U.S.A.) Inc.,269NLRB 82(1984), in which the Board sustained an objectionbased on a union's campaign involving, inter alia,racially inflammatory remarks made at two of itspreelectionmeetings, the union's dissemination ofracially oriented and inflammatory remarks in sev-eral of its handbills, the wearing of shirts bearingracially oriented slogans by two employees whowere also officials of the union, and racially orient-ed graffiti.Accord:State Bank of India Y. NLRB,808 F.2d 526, 541-542 (7th Cir. 1986) (declining toset aside election on basis of union assertion thatthe employerwas maintainingpoor working condi-tions "because most of you are of Indian national-ity and other minority groups").Our dissenting colleague emphasizes the refer-ence inSewellto a party's burden to show that itsracialmessages are truthful and germane. He fur-ther argues that because we must assume, based onthe hearing officer's findings, that Union Repre-sentative Black told employees at one meeting thatHampton, the Employer's general manager, hadused a racially derogatory epithet in referring tothem and because it is not established that this wasa truthful report of Hampton's actual words,' wemust therefore set aside this election on the basis ofSewell.We believe thisisanoverly broad readingofSewell.It is instructive in this regard to compare the cir-cumstances inSewellwith those presented here. InSewellthe employer had disseminated to employeesa number of articles, pictures, and other communi-cations calculated to incite opposition to the unionon the ground that it and other labor organizationssupported black civil rights organizations andcountenanced socializing between members of theblack and white races. The Board found it "obvi-ous from the kind and extent of propaganda materi-al distributed that the Employer calculatedly em-barked on a campaign so toinflameracial prejudiceof its employees that they would reject the Peti-tioner out of hand on racial grounds alone." 138NLRB at 72. The Board also noted that the articlesand photographs "were not germane to any legiti-mate issue involved in the election" and thus rein-forced the conclusion regarding the employer's aimof exacerbating race prejudice.In the presentcase,by contrast, it is clear thatrace was not a significant aspect of the campaign.2Further, the offensive word involved here, if it wasin fact uttered, was part of a comment on the Em-ployer's treatment of its employees that was madein response to employee complaints about thattreatment. Thus, several employees had told UnionRepresentative Black that Hampton had talked to'The hearing officer made no credibilityresolutions concerning thedifferent versions of the statementmade by UnionRepresentative Black.It is apparent,however,that Black's statement,which attributedcertainremarks tothe Employer,contained racial overtones.The hearing officerdid not make a finding concerning the truthof the report,so we mustassume for purposes of this case that no representativeof the Employerused a racial epithet.2 See the attached portions of the hearingofficer's report generally andparticularly at fn. 5.287 NLRB No. 31 BEATRICE GROCERY PRODUCTS303them about the signing of union cards and peti-tions.Commenting on the alleged inability of someof them to read or write,Hampton had expresseddoubt that such expressions of union support couldrepresent the employees' own opinions. The em-ployees said they resented this as a denigrating sug-gestion that they were dumb.Itwas against thisbackground that, as the hearing officer assumed ar-guendo, Black told the employees at one meetingthat either Hampton or some other representativeof the Employer had called the employees "dumbniggers."3The remark that we must, for purposes of decid-ing this case,assume was made,clearlycontains anoffensive racial epithet;and it may well be anuntrue report of what any representative of theEmployer actually said.But it is not far off themark as a characterization of the demeaning waythe employees believed they were being treated bythe Employer with respect to their signing of unioncards and petitions.Itwas, therefore,arguably ger-mane to the election.Because the statement repre-sented an effort to denounce racial prejudice in an-other (the Employer), rather than to incite preju-dice against a particular racial or religious group, itismore like the statement at issue inState Bank ofIndia v.NLRB,supra, 808 F.2d at 541-542 (accus-ing employer of "trying to keep depressed condi-tions and low wages for its employees,becausemost of you are of Indian nationality and other mi-nority groups")than the bigoted attacks on individ-uals that concerned the courts inM & M Supermar-kets v.NLRB,818 F.2d 1567 (11th Cir. 1987), andNLRB v. Silverman's Men's Wear,656 F.2d 53, 58-60 (3d Cir.1981).4As such,itdoes not constitutethe kind of gratuitous appeal to racial prejudicethatSewellbrands as objectionable conduct.a Black also testified that the employees'complaints called to his minda recent antiunion campaign at the plant of a differentemployer who re-tained the same law firm as did the Employerhere.In that other cam-paign,he testified,a member of an antiunion employee committee had re-ferred to the union representatives as "niggers."4It should also be noted that neither the Board nor the court inStateBank of Indiamade any finding concerning whether in fact the employerwaskeeping wagesand benefits low because of the employees'race ornationalityThe statement was treated as simply the opinion of the union,and it was regarded as insufficient as a basis for setting aside the election.See alsoSingerCo,191NLRB 179, 180 (1971) (declining to set asideelection on basis of inaccurate employee rumors that employer's attorneywas anti-Spanish,when the rumors arose out of a misunderstanding con-cerning the attorney's precipitousejection ofa Spanish-language inter-preter from the polling area),andAmericanEnka Co., 231 NLRB 1335,1342-1343 (1977) (election not set aside on basis of racial epithets includ-ed in remarks of black union supporters,made in presence of union agent,expressing the supporters'opinions about significance of employer's pro-motions of minorities)The presentcase is distinguishablefromNLRB v. Eurodrive,724 F.2d556 (6th Cir1984), a rather unusual case in which a union agent made aracial appeal on two occasions within 8 days of the election and the re-marks tended to encourage employee resentment of the single black em-ployee in the unit.We wish to make clear, however, the limits ofour holding.We donot condone the use of racialor ethnic epithets such as that at issue here. Had aunion representative used such a term in commentsattacking a particular racial,ethnic,or religiousgroup,or made racial,ethnic, or religious refer-ences as part of an inflammatory campaign theme,or had the representative brought up references toracial,ethnic,or religious groups in a totally gratu-itous way,unconnected to any employee concerns,we would not hesitate to set aside the election.Under the circumstances here,however,we cannotconclude that this single incident"so lowered"proper election standards"that the uninhibited de-sires of the employees could not be determined inthe election."SewellMfg. Co.,supra, 138 NLRB at72.In view of the foregoing,we agree with thehearingofficer's recommendationthat Objection 2be overruled.We further adopt her recommenda-tion that the Union be certified.5CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of valid ballotshave been cast for Aluminum,Brick and GlassWorkers International Union,AFL-CIO, CLC andthat it is the exclusive collective-bargaining repre-sentative of the employees in the following unit:All full-time and regular part-time productionand maintenance employees employed by theEmployer at its Jackson,Tennessee facility,excluding office clerical employees,guards,and supervisors as defined in the Act.CHAIRMAN DOTSON,dissenting.Contrary to my colleagues,Iwould find a reso-lution of credibility most favorable to the Employ-er's objections requires finding that the Union false-ly attributed insulting racial remarks to the Em-ployer to stress and exacerbate racial feelings, andthat such conduct requires that the election be setaside.However, because the hearing officer failedto determine whether the Union in fact attributedthe inflammatory racial remarks to the Employeror the Employer's counsel, I would remand thecase for resolution of this critical fact.5We adopt the hearing officer's recommendation that the Employer'sObjections 3 and 5,which allege,inter alia,that the Union, through itsagents and employees, engaged in improper electioneering in and aroundthe polling area,be overruled.In so doing,we agree,based on the par-ticular facts here, with the hearing officer's conclusion that the employeeinvolved was not an agent of the Union.We therefore find it unnecessaryto pass on the hearing officer's reliance onCambridge Wire ClothCo., 256NLRB 1135(1981), and the other cases cited by the hearing officer insupport of her conclusion. 304DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThe testimony,when viewed in a light most fa-ble.3The burden is on the party making use of avorable to the Employer,establishes that at a unionracialmessage to establish that it was truthful andmeeting attendedby 30 to40 employees,a majoritygermane,and when there is doubt whether theof whom were black,Union Representative Blacktotal conduct of a party is within the describedattributed an insulting racial remark to the Em-bounds,the doubt will be resolved against him.4ployer's general manager,Hampton. Black told theMy colleagues,glossingover the fact thatemployees that Hampton,the highest executive atBlack's remark was false,find that it was germanethe plant wherethey,worked,said,"thatwe did-and isolated,and therefore not grounds for settingnot need a union in our plant,because the dumbaside the election.I disagree.niggers did not know how to read or write. . .At the outset,I emphasize that for a racial mes-[and], didn'thave enough sense to vote,much lesssage to be permissible underSewell,itmust bebothread or write,"or words to that effect.Black attruthful and germane.Here,Hampton did not makethis time knew that after the union petition wasthe racial remarks attributed to him.Thus,Black'sfiled,-Hampton,in- a -speech-to_the_predominantlystatement cannot be justified as truthfully settingblack work force,'said,"Some of you can't readforth the Employer's position on race.or write,so if anyone has been signing your nameNor can it reasonably be found that Black'sto these [union authorization]cards without yourracialmessage was germane to the election cam-permission,itsa felony and a penitentiary fine."paign.The only cordof commonality betweenBlack also knew,based on employee reports, thatBlack's attribution and Hampton's actual statementthe employees were already upset and disturbedto employees is the reference in both to employeesbecause they thought Hampton was accusing thembeing unable to read or write. The point of Hamp-of being illiterate and dumb.ton's actual statement was that employees unable toItisundisputed thatHampton'denied everread or write might have been misled into signingmaking the racial slur attributed to him by Black,authorization cards.Black knew what Hamptonand that the Union did not again raise the subjectsaid,but apparently never explained to employeesof race after the above comment by Black about 6the importance of valid authorization cards. In-weeks before the election.It is also undisputed thatstead,Black took Hampton's statement about thebefore the advent of the Union,some,employeesemployees' inability to read or write completelybelieved the Respondent made employment deci-out of context,a context relevant to the electioncampaign,and linked it to an intemperate and abu-sions based on race, and that the subject of thesive racial slur. These facts belie my colleague'sUnion generated heated discussions along racialfinding that Black'sstatement"was made in re-lines even after the election had taken place.Onsponse to employee complaints"about Hampton'sthese facts,Iwould find that the Union's attemptauthorization card statement and represented an at-early in the election campaign to inject the issue oftempt to"denounce racial prejudice in another (therace by attributing false and racially inflammatoryEmployer),rather than to incite prejudice against aremarks to Hampton,could serve no purpose butparticular racial or religious group. . . ."My col-to exacerbate racial feelings and, for the reasons setleague'swillingness to conclude that Black's state-forth below, find that such conduct reasonablyment,even if erroneously attributing the use of thetended to interfere with the employees'free andterm"niggers" to Hampton,was relevant and ger-uncoerced choice of representative.mane, ignores the insulting and racially inflamma-The Board inSewellMfg.Co.,2found that"sotory nature of Black's statement.Indeed,it is diffi-long . . . as a party limitsitself totruthfullysettingcult to imagine any circumstance when a union'sforth another party'sposition on matters of racialracialmessage falsely accusing a high-ranking man-interest and does not deliberately seek to overstressagement official of calling the employer's predomi-and exacerbate racial feelings by irrelevant,inflam-nantly black work force "dumb niggers,"could bematory appeals,we shall not set aside an electionfound related to an election issue.A reading of Mon this ground."Racial statements which are made& M Supermarketsv.NLRB,5makes this pointin a generally temperate fashion,are true, and in-clear.There an employee,during a preelectionvolve economic issues which form the core contentcompanymeeting,referredtothecompany'sof . representation contests,such as those whichowners as"damn Jews. . .who pay us penniesevoke black racial pride, have been found permissi-. . . and take all their money to the bank."SupraIThe parties stipulated that approximately 70 percent of the 66 em-'See generallyNLRB v Bancroft Mfg Co,516 F 2d 436, 441 (5th Orployees inthe bargainingunit are black The tally of ballots showed 341975)votes for the Petitioner and 31 against4 Sewell Mfg Co,supra at 722 138 NLRB 66, 71-72 (1963)5 818 F 2d 1567 (11th Or 1987) BEATRICE GROCERY PRODUCTS305at 1569. The court, applyingSewell,found that theemployee's remarks were so "inflammatory and de-rogatory that they inflamed racial and religioustensions against the Jewish owners. . .and de-stroyed the laboratory conditions necessary for afree and open election." Supra at 1573. The major-ity'sminimization of Black's interjection of a falseand racially inflammatory epithet into the cam-paign in away whichis not even tangentially relat-ed to a legitimate campaign issue,6 contravenes thebasic tenetsofSewell,reaffirmed inM & M Super-markets.7To find Black's remark isolated is to ignore thetotality of the facts in this case.Black did not talkseparately to a handful of unit employees.Rather,he spoke to 30 to 40 employees assembled for aunion meeting,and said that Hampton,the highestrepresentative of the Employer at their plant, hadmade demeaning and insulting racial remarks. Themajority of these employees, representing almosthalf of the entire work force, were black. By de-picting the Employer as a racial bigot throughstatements falsely attributed to Hampton,Black en-gaged in conduct capable of persuading employees,otherwise not inclined to support the Union, that aunion was needed to protect them from the racialprejudices they already suspected the Employer ofharboring.8The remark Black attributed to Hampton wassuch that the employees were not likely soon toforget it. "Isolated"may mean"singular"but notnecessarily"without effect." The history of theterm"nigger"has rendered the use of it so oppro-brious that it triggersinstanter awhole complex ofmemories and resentments.We mayas well ignorethe devastating effects of a discharged firearm bydescribing the pull of the trigger as "isolated" aspass silently by the effects the use of this singleword is capable of causing.These considerationsare particularly germane given that the employeeswere already upset by Hampton's statements aboutauthorization cards which they had interpreted asaccusations that they were illiterate and dumb.aSeeNLRB Y. Eurodrive,724 F 2d 556 (6th Cir 1984). The courtfound the Board should have set aside an election based on union orga-nizer Loy's remarks at a preelection meeting stressing the union's abilityto provide white employees with needed"protection,"using as an exam-ple, the recent discharge of a white employee for racial harassmenttoward the sole black unit employee.The courtfound the statements,while tangentially related to legitimate issues,nonetheless placed undueemphasis on racial issueswhich Loy musthave known would exacerbatepreexisting racial tension.r See alsoSchneiderMills P.NLRB,390 F 2d 375 (4th Cir. 1968). Thecourt found the Board erred in not setting aside an election where, incampaign literature,the union compared the company'spresident toHitler after falsely accusing him of saying he wishedhe could tie twowomen supporters of the union"to their machines and set them on fireand watch them burn to death."8 Id. at 379.Black,aware of this heightened employee sensitivi-ty concerning Hampton,nonetheless falsely ac-cused him of intemperate racial remarks.The onlyreasonable explanation for Black'sconduct is adesire to seize on the factor of race and exacerbateit.Such conduct is not permissible underSewell,supra.Further,Black's racial appeal was so criti-cally. timed that repeated comments of this naturewere unnecessary to ensure that subject's being as-sociatedwith the employees'decision concerningunionization.For, as the evidence shows, evenafter the election,the subject of the union generat-ed heated discussions along racial lines.On these facts, particularly given the closeness ofthe election results, I find there is doubt that theUnion'stotalconductwaswithinpermissiblebounds. As required bySewell,Iwould resolve thatdoubt against the Union. Accordingly, should thehearing officer find on remand that Black in factattributed the racially inflammatory remarks dis-cussed above to Hampton,Iwould set aside theelection.APPENDIXOBJECTION 22.ThePetitioner,through its agents, representatives,and employees,appealed to the racial prejudice of theemployees and sought to stress and exacerbate racialfeelings throughout the election campaign through a de-liberate appeal to racial prejudice thereby interferingwith the rights of the employees and the results of theelection.DISCUSSION.-In supportof Objection2, the Employer presented tes-timony concerning statements madeby UnionRepresent-ative Revel Black and employee Howard Stevenson re-lating to race.The Employer presented testimonial evidence concern-ing a union meeting held on or about January 27, 1984,at a community center in Jackson,Tennessee.Six em-ployer witnesses and three union witnesses testified withvarying accords concerning an alleged statement made inthe January 27, 1984,meeting by white union representa-tiveRevel Black.Thismeeting, occurring at the begin-ning of the organizational campaign and more than amonth before the March 8,1984, election was attendedby 30 to 40 employees, the majority of whom wereBlack.The parties stipulated at hearing that approximate-ly 70 percentof the66 employees in the bargaining unitare Black.The EmployerpresentedRaw Materials SupervisorDarrell Isbellwho testified concerning a conversationwhich he had with employees Joe Morton and DanMartin on the day following the January 27, 1984, unionmeeting. Isbell gave a hearsay account of what Mortonhad told him,relating: 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA Joe said that he was very upset about whatthe union man accused Mr. Hampton of saying.2 Iasked Joe what happened, and Joe told me that theday before-the night before, they had a unionmeeting, and a whiteunion mangot up before thegroup and was talking to them, and Joe went on tosay that the whiteunion mantold the group thatMr. Hampton had called Nashville, and told ourlawyer to call back down here and talk to the unionman, and to tell theunion manthat we did not needa union inour plant, because the dumb niggers didnot know how to read or write. He went on to saythat the dumb niggers didn't have enoughsense tovote, much less read or write.So, Joe went on to say that the white union man keptemphasizing the word, "nigger, nigger, nigger," and saidthat everybody was getting mad.Joe did not say what else the white union man saidwhen he was using the word "nigger." He just statedthat one fact.Q. Did Mr. Morton indicate to you that he wasupset about that?A. Yes. Joe told me he was very, very, upsetover it, and a lot of other people in the plant wereupset over it. Isbell testified that Morton had askedhim to go in to Mr. Hampton and to ask him if hehad made such a statement. The Employer present-ed as its witnesses both Morton and Martin whoconfirmed that Isbell, after talking with Hamptonhad given them assurances that Hampton had notmade such a statement, and Morton testified thatHampton had come to him personally and hadsworn to him that he had never called employees"niggers."Both Morton's and Martin's recollection of the conver-sation with Isbell varied from that of Isbell's. Morton ex-plained that he and Martin were talking with supervisorsIsbell and Trammel on the day after the union meeting.Martin had recounted what had been said in the unionmeeting to Isbell after Isbell had asked Morton if he hadattended the union meeting.3 Martin testified that he andMorton were saying different things about what hadbeen said in the meeting and had then asked Isbell to gotoHampton to ask him what was said. Morton testifiedthat he and Isbell had been "carrying on with eachother," explaining that Isbell had called him (Morton) anigger, and Morton had called Isbell a redneck. Mortontestified that he recalled from the union meeting thestatement "How can these niggers down there votewhen they can't even read and write." He did not recallthat Black had credited Hampton with this statement and2Mr Hampton was identified for the record as the GeneralManagerand highest executive of the Employer's facility in Jackson, Tennessee9 Isbell deniedaskingMorton about the union meeting He contendedthat he was just walking through the plant and Morton had stopped himand had initiatedthe conversationWhile Isbell initially testified on cross-examinationthat he had never had any prior conversations with Mortonabout theunion campaign,he later admittedthatMorton had talked withhim previously about supporting the union and his attendingunion meet-ingsin fact testified that Black had not said who had madethe statement.Morton further denied that he had toldIsbell that Black had credited Hampton with the state-mentMorton said that he had figured that it was thecompany lawyer who had made the statement.Morton testified that Black had used the work"nigger" once and that no one had gotten upset at theunion meeting about what Revel Black had said. Mortondescribed his own reaction to the statement in the meet-ing asbeing normal. He stated that he had attended allthe union meetings but one and that neither Black noranyone else had ever brought up racial issues in anyother meetings. Morton confirmed that he had not beeninfluenced by racial overtones and that in fact there hadnever been a lot of discussion about racialissues amongthe employees.Martin's account varied in that he recalled that Blackhad stated that Hampton had said "that they wonderedhow we got sense enough to organize a meeting whenhalf the niggers down there couldn't read or write."Martin stated that he had been offended by the state-ment, but he had not heard any employees talk about thestatement after the meeting. He said that after Isbell hadassured him that Hampton had not made such a state-ment that he had not paid much attention. Martin con-firmed that racial issues were not a big factor with himand that he had been primarily interested in better work-ing conditions and how people were treated.When Employer witness Claudell Reeves was ques-tioned about the statement by Black in the January 27,1984, union meeting, he initially said that Black had saidthatHampton said that the employees couldn't read orwrite. Upon further questioning by the Employer's attor-ney, Reeves amplified his recall by saying that Black hadsaid that "the niggers at Martha White most of themcan't read or write." On cross examination, however,Reeves admitted that when Black had referred to theword "nigger" he only said that in relation to the law-yers and that Black had not said that Hampton had madethis statement. In describing the statement of Black,Reeves contended that while this statement had notmade him mad, it did make others in attendance mad. Hesaid that he could tell by looking at them, but admittedthat none of the employees said anything that nightabout the statement. He further admitted that he hadheard nothing the next day about the statement and infact for the next six weeks before the election, he neverheard any employees talk about this union meeting.Reeves confirmed that Hampton had told employees thathe had not made such a statement.The Employer also presented Marvin Joe Louis Eck-ford, Jr. to testify concerning the statement alleged tohave been made by Black at the union meeting Eckford,however, was not present when the statement was al-leged to have been made. Eckford testified on direct thathe heard employees discussing this meeting after themeeting although he did not discuss it with other em-ployees.On cross-examination, however, Eckford clari-fied that after the employees left that union meeting, heheard no further discussion of the statement. Eckford BEATRICE GROCERY PRODUCTS307confirmed that Hampton had told him that he had notmade such a statement and Eckford had believed him.Employee Murrell Allen Lawhorn testified in behalf ofthe Employer, stating that he recalled that another em-ployee had told him that Black had said in the unionmeeting that Hampton or the lawyers had said that "thewere they going to get a union in." Lawhorn had gottento the meeting late and had not heard Black make thisstatement nor had he heard Black make any other state-ment usingtheword "nigger" Lawhorn testified thatemployees had talked about this statement in the meetingbut, he could not recall any names of employees otherthan the employee who recounted the statement to himinitially.He could not recall where these statements hadbeen made nor when they had been made Lawhorn didconfirm that he had already made up his mind about theelection before this meeting and he further confirmedthat he did not think that this statement changed anyoneelse'smind about the election.Union witness Howard Stevenson, who was called totestify concerning other objections was questioned bythe Hearing Officer as to his recollection of Black's state-ment in the January 27, 1984, speech. Stevenson recalledthat Black said something about the attorneys and thestatement "dumb niggers down there are trying to start aunion, and most of them can't read and write." Steven-son could recall nothing further that was said in relationto this statement.Union Representative Revel Black testified that priorto the union campaign at the Employer's facility, theunion had been involved in a campaign in Franklin, Ten-nessee, at the Pelican, Inc , plant. During that earliercampaign, Pelican, Inc., had' been represented by thesame law firm, Bass, Berry, and Sims. Black testified thatthere were certain similarities in the Pelican,Inc., cam-paign and the Employer's campaign,citing similarities inthe establishment of an anti-union committee and similar-ity in the company's campaign literature Black testifiedthat at the Pelican, Inc., plant one of the anti-union com-mittee persons had referred to the union representative asniggers. Black attributed the, law firm with control overthe committee. It was this incident which had promptedhis statement to employees in the January, 1984 unionmeetingwhich had occurred approximately two daysafter a company speech to employees by General Man-ager Hampton. Black testified that after the company'smeetingwith employees, the union had received callsfrom employees concerning what Hampton had said inhis speech.4 Hampton had stated in his speech, whichoccurred after the union had filed the petition, that hehad doubts about the employees signing the petition be-cause he knew that some employees in the plant couldn'tread or write. Black said that employees were upset anddisturbed about what Hampton was calling them, and his4Employee Josephine Hodges testified that she attended a meeting onor about January 13,1984, in which General Manager Hampton spokewith employees Hodges recalled that Hampton had said that"some ofyou can't read or write, so if anyone has been signing your name to thesecardswithout your permission,itsa felony and a penitentiary fine "Hodges testified that she had reported this statement to Union Represent-atives Hill and Blackmaking accusations against them as being illiterate ordumb. Black explained that employees had told him thatthey felt that the company was calling them dumb be-cause they were illiterate and could not read or write.Black said that he had brought this up in the meetingand when he was asked to describe what was said in themeeting responded:Q. Okay. Can you describe what you said?'A Yes. On the opening of my statement was thattherewas several questions that came to us fromthe employees by telephone, and individuals priorto the meeting, about what Mr. Hampton had said,and the statement that I made there was that thecompany did have thesamelaw firm, that we hadjust left a campaign from, which was in Franklin,that the anti-unioncommittee that was representingthe company had called us niggers there, and thesamelaw firm that was representing the companyhere, they was calling us dumb here.Black testified that no one had told him that Hamptonhad used the word "nigger" and he had no knowledgethatHampton had ever used the word "nigger " Blackfurther testified that he had never said that Hampton hadreferred to anybody'as "nigger". Black explained that hehad felt that employees at Beatrice should have had theinformation about the organizing committee at Pelicanhaving called them niggers "because it shows the tacticsthat different union busting firms use and that if the anti-union committee there would call us niggers there, thenthe committee that was set up here, if it was by the com-pany, which we felt it was set up by the company andthe attorneys,we could look for the same thing thatcould occur here." Black said that after he had told em-ployees that Hampton, had said there were employees inthe plant who could not read or write, one of the em-ployees in the back said "Well, they are calling usdumb." Black responded to the employee, "Well, maybethey are calling us dumb here, because the anti-unioncommittee is [sic]Franklin,Tennessee called us niggersthere."Black testified that this issue was never raised againand it was not made a theme of the union campaign. Hecontended that race was not a significant issue and thatthe issues were seniority, benefits, treatment of employ-ees, and money.55Lawhorn listed the issue of the election as bathroom privileges, re-quirement of doctor's statements,wages,working conditions,and treat-ment of employees The Union had talked about better benefits, wages,working conditions,and treatmentThere wereno race problems andrace had not been a big issue in the election campaign Eckford statedthat he had already made up his mind about the election even before themeeting that night Eckford recalled that the Union had told employeesto vote for the Union for better wages,better working conditions,betterbenefits,better insurance,and hospitalizationHe verified that race wasnot a big issue in the campaign and that he knew of no one who hadchanged their vote because of racial concerns Eckford attended all theunion meetings except for two and never heard Hill, Black, or any of theunion representatives say anything about employees being called"nigger " The only reason that Reeves recalled that the Union had givenfor supporting the Union was job security 308DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThe Employer also presented testimony of SupervisorAllen Billington concerning certain statements made byemployee Howard Stevenson.The Employer'scounselexplained that this testimonial evidence was presented toshow the entire racial issue that was injected by theUnion in addition to the statements made by Black in theunion meeting.Billington testified that in mid-February,following a layoff, Stevenson had stated to him that theCompany was trying to get rid of all the blacks,that theCompany was out to get him, and that he (Stevenson)was next on the list.Billington testified that he had seenStevenson in the hall outside the office on the day thathe was terminated after Stevenson's having met with Su-pervisorsHeavner and Smith. Stevenson had told Bill-ington that he was terminated and then had called thesupervisorskluxklan,rednecks,sons-of-bitch,andwhites.The Employer also presented the testimony of Super-visor James Ractliff and employee Ronald Lee Watsonto testify concerning an argument which occurred be-tween Stevenson and Watson immediately after the elec-tion.Watson,a white employee who had been againstthe Union,had made a comment in the breakroom whileemployees were gathered after the election.Watson testi-fied that he had said to employees that unions were forpeople who could not think for themselves.Watson re-called that Stevenson had responded by saying that"white boys think black boys can't think for themselvesand that they need somebody else to do it for them."Both Watson and Supervisor Ratcliff testified that Ste-venson grabbed a folding chair and started towardWatson.SupervisorRatcliff grabbed Stevenson andstopped the fight.Stevenson did not deny that he personally believedthat there was racial prejudice at the Employer's facility,but contended that he had this belief even before thecampaign had begun.He testified that he had told man-agement at the time of his discharge(which occurredafter the election)that he thought that the Company wastrying to get rid of all the educated blacks, although hedenied that he had called management klu klux klan orrednecks.Stevenson also confirmed that he had askedSupervisor Billington in February,1984 why the compa-ny had laid off a majority of the black employees whensome black employees had more seniority than white em-ployees.Stevenson testified that these views were hisown personal views and had nothing to do with theunion campaign.He had never discussed with UnionRepresentatives Hill or Black his feelings about the prej-udice at the plant.Stevenson did not deny the incident with employeeWatson after the election.He said that he had takenWatson's comment personally and had responded inracial terms.He did not deny that he had also grabbedthe chair while having the argument with Watson.RECOMMENDATIONIn support of its objection 2, the Employer has thuspresented testimonial evidence concerning a statementmade by one union representative in the first of sevenunion meetings for employees and which occurred morethan a month before the election.While the Employerpresented six witnesses concerning this statement, onlythree employee witnesses actually heard the statement.Of those three witnesses,only employee Martin recalledthat Black had attributed the statement about "niggers"toGeneralManager Hampton.Employee Morton re-called that Black had not saidwho hadmade the state-ment, and employee Reeves recalled that Black had notsaid that Hampton had made this statement,but had re-ferred to the statement in relation to the attorneys. Nowitnesses were presented who recalled that Black or anyother union representative made any other comments orstatements about race in the January 27,1984 meeting orin any subsequent meeting.The Employer'switnessesconfirmed that General Manager Hampton and Supervi-sor Isbell had assured employees that Hampton had notmade racial comments about employees.Withrespect to comments made by employee HowardStevenson,Stevenson admitted that he had made com-ments which reflected his beliefs that there was racialprejudice at the plant.He further testified,however, thathe had this belief even before the union campaign. Hetestified that this was his own personal view,had noth-ing to do with the union campaign,and denied that hehad ever discussed these feelings with the union repre-sentatives.The Board,inSewellMfg. Co.,138 NLRB 66 (1962)held that, where a party embarks on a campaign whichseeks to overstress and exacerbate racial feelings by irrel-evant inflamatory appeals to racial prejudice,the Boardwould set aside the election. In the instant case, therewas no evidence that racial prejudice or even racialpride was a central focus or theme in the campaign. Em-ployeewitnesses confirmed that the campaign issueswere varied,including such things as working conditionsand wages,but testified that race was not an importantaspect of the campaign for themselves or for other em-ployees.Therewere no other comments other than theone alleged to have been made by Black on January 27,1984, and those made by Stevenson in mid-Februarywhich dealt with race and which occurred before theelection.6Assuming arguendo,that Black had attributedto Hampton a racial slur, and considering the remarks ofemployee Howard Stevenson, I do not find that theUnion engaged in a deliberate campaign to overstressand exacerbate racial feelings.'Nor did such remarksimpair the employee's freedom of choice in the March 8,1984 election.8Accordingly,I recommend that Employ-er's Objection number 2 be overruled.6YKK (U.S.A.) Inc.,269 NLRB 2(1984).' SewellMfg.Co, supra8 AdvertisersMfg.Co.,256 NLRB 644 (1981),677 F.2d 544,546, 110LRRM 2355(7th Cir.1982).